          Case 2:18-md-02848-HB Document 705 Filed 03/29/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: ZOSTAVAX (ZOSTER                       :       MDL NO. 2848
VACCINE LIVE) PRODUCTS                        :
LIABILITY LITIGATION                          :       CIVIL ACTION NO. 18-MD-2848


                                  PRETRIAL ORDER NO. 349


               AND NOW, this 29th day of March, 2021, upon careful consideration of the

Report and Recommendation dated March 19, 2021 issued by Special Discovery Master Thomas

J. Rueter, United States Magistrate Judge (Ret.), and after consideration of any objections thereto,

it is hereby

                                            ORDERED

               1.      The Report and Recommendation is APPROVED and ADOPTED for the

reasons set forth therein.

               2.      Merck & Co., Inc. shall produce documents consistent with the R&R to

plaintiffs within ten (10) days from the date of this Order.




                                                      BY THE COURT:

                                                      /s/ Harvey Bartle III
                                                      ___________________________
                                                      HARVEY BARTLE, III, J.




                                                  9
